UPON A PETITION FOR REHEARING EN BANC
On August 11, 2000 came the appellee, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on August 1, 2000, and grant a rehearing en banc thereof.
On consideration whereof, the petition for rehearing en banc is granted, the mandate entered herein on August 1, 2000 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court.
*441The parties shall file briefs in compliance with Rule 5A:35. The appellee shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is farther ordered that the appellee shall file with the clerk of this Court twelve additional copies of the appendix previously filed in this case.